This interlocutory appeal involves a wrongful death action by plaintiff, James Kingston, administrator of the estate of his *638daughter, Holly Jean Kingston, against defendant Todd Boley. Holly Jean Kingston was twenty-one years of age when she died. Defendant appeals the trial court’s denial of his motion for judgment on the pleadings and for dismissal of a portion of plaintiff’s complaint seeking damages for loss of love and companionship and destruction of the parent-child relationship. He argues that such damages are recoverable only with respect to a “minor child,” citing 14 V.S.A. § 1492(b).
In Clymer v. Webster, 156 Vt. 614, 629, 596 A.2d 905, 911 (1991), we held that the parents of an adult child may recover loss of companionship damages under the Wrongful Death Act. Because of the posture of the case, Clymer did not attempt to define the elements of recoverable damages. We have not addressed, for example, whether the elements of damages are the same for an adult child as for a minor child in view of the specific language of § 1492(b).
This case is in the same posture as Clymer, and the question is whether the motion to dismiss should have been granted. It is clear under Clymer that the refusal to dismiss was proper. In reaching this conclusion, we again defer any specific ruling on the elements of damages recoverable. It would be inappropriate to address this question without guidance from the trial court.

The order denying defendant’s motion for judgment on the pleadings is affirmed.